PROS 12A
(7/93)

                              United States District Court
                                                for

                                    District of New Jersey
                         Report on Offender Under Supervision
Name of Offender: Edward M Ha                                                      Cr.: 14-00676-001
                                                                                    PACTS #: 59169


Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/19/2016

Original Offense:   Conspiracy to commit bank fraud.

Original Sentence: 36 months probation

Special Conditions: Five months Location Monitoring Program, New Debt Restrictions, $100 Special
Assessment, and $1,010,000 in Restitution.

Type of Supervision: Probation                              Date Supervision Commenced:01/19/2016
                                         STATUS REPORT

Mr. Ha currently resides in River Edge, New Jersey, and he has been self-employed as a CPA
since November 2014. We believe that Mr. Ha has paid the court-ordered restitution to the best of
his financial ability. To date, he has paid $8,250 towards the restitution balance. It should be noted
that should his term of supervision expire as scheduled, his case will be referred to the U.S.
Attorney's Office, Financial Litigation Unit, for the collection of any outstanding criminal
monetary penalties.

Recommendation: It is respectfully requested that Your Honor take no further action and allow
Mr. Ha's term of supervision to expire as scheduled on January IS, 2019.

                                                              Respectfully submitted,

                                                              Mxcfie£JU SUd/zik

                                                               By: Michelle A Siedzik
                                                                    U.S. Probation Officer
                                                               Date: 10/16/2018
                                                                                          Prob 12A - page 2
                                                                                              Edward M Ha




   Please check a box below to indicate the Court's direction regarding action to be taken in this case:

    No Formal Court Action to be Taken at This Time - Supervision to Expire on January 18,2019.
f Submit a Request for Modifying the Conditions or Term of Supervision
r~ Submit a Request for Warrant or Summons
r Other



                                                                 Signature of Jucficia! Officer

                                                                    /''/Wig
                                                                       '     Date
